IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

SHERIDAN HEALTH CORP                 NOT FINAL UNTIL TIME EXPIRES TO
AND TRAVELERS INS.,                  FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellants,
                                     CASE NO. 1D14-3112
v.

LORENA DRAGON BARROSO,

      Appellee.


_____________________________/

Opinion filed January 6, 2015.

An appeal from an order of the Judge of Compensation Claims.
Iliana Forte, Judge.

Date of Accident: July 22, 2009.

Christine M. Tomasello of Pallo, Marks, Hernandez, Gechijian & DeMay, P.A.,
Palm Beach Gardens, for Appellants.

Mark L. Zientz of the Law Offices of Mark L. Zientz, P.A., Miami, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., WOLF and ROBERTS, JJ., CONCUR.